Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 05, 2018

The Court of Appeals hereby passes the following order:

A19A0131. MELVIN PLEAS v. THE STATE.


      In 2001, Melvin Pleas pled guilty to highjacking a motor vehicle, armed
robbery, and several related offenses, and the trial court imposed a total sentence of
10 years in prison, to be followed by 15 years on probation. The record contains no
indication that Pleas filed a direct appeal from his judgment of conviction.
      In early 2018, Pleas filed a motion to vacate his sentence, contending that his
sentence is void because (i) during his plea and sentencing hearing, the trial court
failed to inform him of the nature of the charges against him, the elements of each
offense, and his right to appeal and seek habeas corpus relief; and (ii) he was wrongly
convicted of highjacking and armed robbery. The trial court denied Pleas’s motion
in an order entered on April 12, 2018. On May 29, 2018, Pleas filed this direct
appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Pretermitting whether a direct appeal may
lie from the trial court’s April 12 order, Pleas’s notice of appeal is untimely, as it was
filed 47 days after the order was entered. Consequently, we lack jurisdiction over this
appeal, which is hereby DISMISSED.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/05/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.